Citation Nr: 1411907	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-08 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served in the U.S. Army and U.S. Air Force from September 1943 to September 1952.  During this time period, he also served in the U.S. Air Force Reserve, but was later recalled to active duty as an officer.

This matter arose before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

Resolving any doubt in the Veteran's favor, his left ear hearing loss is related to acoustic trauma during service.  


CONCLUSION OF LAW

The criteria to establish service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran has a hearing loss "disability" in the left ear that meets the criteria of 38 C.F.R. § 3.385, as reflected on a January 2011 VA audiology report.   

The Veteran's service treatment records are unavailable; however, acoustic trauma during service is conceded.  The evidence reflects that the Veteran was a Tuskegee Airman during his military service, having been a part of various squadrons to include the 477th Bombardment Squadron, and the 332d Fighter Group.  His military occupational specialties were aircraft armorer gunner and tail gunner.  Service connection is currently in effect for hearing loss in the right ear and tinnitus, both as secondary to in-service acoustic trauma.    

Resolving any doubt in the Veteran's favor, his current left ear hearing loss is related to his in-service acoustic trauma and is therefore of service origin.  

The opinions of records as to the etiology of the Veteran's left ear hearing loss consists of his contentions and the opinion of a January 2011 VA examiner.  The January 2011 VA examiner determined that it is less likely as not that the Veteran's left ear hearing loss was caused by or the result of his military service, and more likely related to a post-service ear surgery.  For various reasons however, to include the fact that the VA examiner did not consider the Veteran's hearing acuity prior to the reported post-service ear surgery, the Board finds the opinion deficient and of little probative value.

On the other hand, the Board finds credible the Veteran's account of being exposed to acoustic trauma during his many bombing missions in service and having had relevant symptoms during and since service separation.  The Veteran's lay statements are both competent and credible.  See, e.g., Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board appreciates the Veteran's honorable service and sacrifices.  As all three elements of a service connection claim have been satisfied, the claim will be allowed.

ORDER

Service connection for left ear hearing loss is granted.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


